Name: Commission Regulation (EEC) No 2075/89 of 11 July 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 196/32 Official Journal of the European Communities 12. 7. 89 COMMISSION REGULATION (EEC) No 2075/89 of 11 July 1989 fixing the amount of the subsidy on oil seeds quantities for the 1989/90 year, has not, to date, been fixed ; whereas the amount of the subsidy for the 1989/90 year has been provisionally calculated on the basis of an abatement of ECU 3,44 per 100 kilograms for colza and rape seed, and of ECU 11,55 per 100 kilograms for sunflower seed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1225/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1887/89 0, Having regard to Regulation (EEC) No 1569/72 of the Council of 20 July 1972 laying down special measures for colza, rape and sunflower seed as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1933/89 f), as amended by Regulation (EEC) No 2040/89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1933/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (') are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n) for sunflower seed harvested and processed in Portugal is as set out in Annex III . 4. However, the amount of the subsidy in the case of advance fixing for the 1989/90 marketing year for colza, rape and sunflower seed will be confirmed or replaced as from 12 July 1989 to take into account the consequences of the application of the system of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 12 July 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 128 , 11 . 5 . 1989, p. 15. 0 OJ No t 164, 24. 6 . 1985, p . 11 , (4) OJ No L 182, 29. 6. 1989, p. 22. (*) OJ No L 167, 25. 7. 1972, p. 9 . I6) OJ No L 197, 26. 7. 1988, p. 10 . 0 OJ No L 187, 1 . 7. 1989, p. 48 . ( «) OJ No L 193, 8 . 7. 1989, p. 33 . (9) OJ No L 266, 28 . 1*8.3, p. 1 . (10) OJ No L 53, 1 . 3 . 1986, p. 47. (") OJ No L 183, 3 . 7. 1987, p. 18 . 12. 7. 89 Official Journal of the European Communities No L 196/33 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period 7 0 8 (') 9 (') 10 (1) 11 (1) 12 0 1 . Gross aids (ECU) :  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 20,298 , 20,386 20,500 20,396 20,535 20,814 2. Final aids : I (a) Seed harvested and processed in ;  Federal Republic of Germany (DM) 48,24 48,45 48,72 48,47 48,80 49,60  Netherlands (Fl) 53,54 53,78 54,08 53,86 54,23 55,27  BLEU (Bfrs/Lfrs) 980,13 984,38 989,88 984,86 991,57 1 005,04  France (FF) 153,81 154,50 155,39 154,58 155,63 157,78  Denmark (Dkr) 181,26 182,05 183,07 182,14 183,38 185,87  Ireland ( £ Irl) 17,119 17,195 17,295 17,204 17,322 17,561  United Kingdom ( £) 13,273 13,340 13,395 13,273 13,364 13,436  Italy (Lit) 33 868 34 016 34 207 33 975 34 206 34 495  Greece (Dr) 3 303,42 3 267,19 3 234,45 3 157,62 3 179,28 3 099,65 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 191,30 3 204,16 3 213,15 3 188,47 3 210,31 3 222,58 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 527,15 4 542,97 4 549,82 4 509,97 4 482,67 4 471,99 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. No L 196/34 Official Journal of the European Communities 12. 7. 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period x 5th period I ?(') 8 0 9 (&gt;) 10 (') 11 (1 ) 12 0 1 . Gross aids (ECU):  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 22,798 22,886 23,000 22,896 23,035 23,314 2. Final aids : I \ (a) Seed harvested and processed in : I  Federal Republic of Germany \ I I I (DM) 54,15 54,35 54,62 54,37 54,71 55,50  Netherlands (Fl) 60,14 60,37 60,67 60,46 60,83 61,86  BLEU (Bfrs/Lfrs) 1 100,84 1105,09 1 110,60 1 105,58 - 1 112,29 1 125,76  France (FF) 173,05 173,54 174,64 173,82 174,88 177,03  Denmark (Dkr) 203,59 204,37 205,39 204,46 205,70 208,20  Ireland ( £ Irl) 19,260 19,337 19,437 19,346 19,463 19,703  United Kingdom ( £) 15,027 15,094 15,149 15,027 15,118 15,190  Italy (Lit) 38 051 38 198 38 390 38 157 38 389 38 677  Greece (Dr) 3 751,89 3 715,66 3 682,92 3 606,08 3 627,75 3 548,12 (b) Seed harvested in Spain and II \ processed : II \ \  in Spain (Pta) , 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 573,54 3 586,40 3 595,39 3 570,71 3 592,55 3 604,82 (c) Seed harvested in Portugal and IlII I II processed : IlIIIIIIIl  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 007,15 5 022,98 5 029,83 4 989,97 4 962,68 4 952,00 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. Official Journal of the European Communities No L 196/3512. 7. 89 ANNEX III Aids to sunflower seed (amounts per 10Q kg) Current 7 1st period 8 (') 2nd period 9 (&gt;) 3rd period 10 0 4th period 11(1) 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 5,170 0,000 20,256 6,890 0,000 18,939 6,890 0,000 19,070 6,890 0,000 20,312 6,890 0,000 19,177 2. Final aids : \ \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,34 53,85 978,10 146,81 176,84 16,326 11,457 32 005 2 022,79 45,15 49,96 914,51 142,44 169,13 15,853 11,962 31 561 2 859,77 45,46 50,30 920,83 143,47 . 170,30 15,968 12,018 31 781 2 809,17 48,37 53,66 980,80 153,22 181,39 17,053 12,912 33 791 2 995,64 45,71 50,67 926,00 144,26 171,25 16,056 12,023 31 879 2 746,84 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 797,28 3 250,09 1 053,45 3 225,68 1 053,45 3 234,32 1 053,45 3 404,31 1 053,45 3 238,87 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 0,00 5 984,69 5 832,60 0,00 5 963,66 5 812,10 0,00 5 969,00 5 817,31 0,00 6 192,84 6 035,46 0,00 5 897,50 5 747,62 3. Compensatory aids :  in Spain (Pta) 3 199,96 3 175,98 3 184,62 3 354,61 3 189,17 4. Special aid :  in Portugal (Esc) 5 832,60 5812,10 5 817,31 6 035,46 5 747,62 (') Subject in the case of advance fixing for the 1989/90 marketing year to the consequences of the application of the system of maximum guaranteed quantities. (2) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,069410 2,065840 2,062540 2,059530 2,059530 2,051440 Fl 2,331530 2,326300 2,321390 2,316370 2,316370 2,299660 Bfrs/Lfrs 43,323899 43,301300 43,280100 43,268700 43,268700 43,213200 FF 7,026930 7,026550 7,025520 7,023860 7,023860 7,022230 Dkr 8,055980 8,059220 8,062190 8,065370 8,065370 8,078360 £Irl 0,777513 0,777085 0,777186 0,777313 0,777313 0,778110 £ 0,679740 0,682390 0,685114 0,6S77i 8 0,687718 0,695423 Lit l : 497,87 1 501,80 1 505,32. 1 508,64 1 508,64 : 1 518,73 . Dr 178,37900 182,66500 186,21800 189,69900 189,69900 197,91200 Esc 173,00200 173,94000 174,84400 175,99400 175,99400 179,31500 Pta 131,30700 131,89500 132,38300 132,89600 132,89600 134,53000